            Case 1:19-cv-02316-RC Document 52 Filed 12/04/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                          Plaintiffs,

                  v.                                 Civil Action No. 19-2316 (RC)

  MICHAEL RICHARD POMPEO, in his
  official capacity as Secretary of State, et al.,

                          Defendants.


                               DEFENDANTS’ STATUS REPORT

       Pursuant to the Court’s Minute Order dated November 11, 2020, Defendants, Michael R.

Pompeo, in his official capacity as the Secretary of State, and the U.S. Department of State,

respectfully submit this status report and proposal for further proceedings in this action.

Defendants attempted to confer with Plaintiffs regarding the submission a joint filing (as

previously agreed to by the Parties and ordered by the Court), but Plaintiffs David Alan

Carmichael, Lawrence Donald Lewis, and William Mitchell Pakosz informed counsel for

Defendants, via several emails sent between November 30th and December 3rd, that they did not

wish to file a joint report. Defendants further understand that Plaintiffs have already submitted a

separate status report by mail. Accordingly, Defendants hereby state as follows:

       1.      In this matter, Plaintiffs challenge the Department of State’s revocation of Plaintiff

Carmichael’s passport and denial of Plaintiffs Lewis and Pakosz’s passport renewal applications

for failure to provide social security numbers as part of their respective applications. See 2d Am.

Compl. (ECF No. 50) ¶ 1. Each Plaintiff alleges that they requested a religious accommodation

to omit their social security number on their respective passport applications. Id.
             Case 1:19-cv-02316-RC Document 52 Filed 12/04/20 Page 2 of 6




        2.      As a result of their claims, Plaintiffs request damages, declaratory relief, and

injunctive relief including an order compelling the State Department “to take action to restore the

Plaintiff Carmichael’s passport . . . [and] renew the Plaintiffs’ passport for which they applied[.]”

Id. at 60 (Plaintiffs’ Prayer for Relief).

        3.      On August 28, 2020, the Court granted in part and denied in part Defendants’

motion to dismiss, leaving Plaintiffs’ claims under the Religious Freedom Restoration Act

(“RFRA”), the Fifth Amendment, and the Privacy Act. See Mem. Op. (ECF No. 45) at 2. The

Court also afforded Plaintiffs the opportunity to file an amended complaint with respect to their

claim related to Mr. Carmichael’s passport revocation under the Fifth Amendment, id. at 18, which

Plaintiffs have now filed, see ECF No. 50.

        4.      On November 11, 2020, the Court stayed Defendants’ response to Plaintiffs’ second

amended complaint in order to permit the parties to confer regarding Defendants’ proposal for a

voluntary remand to allow the State Department to reconsider the relevant passport adjudications

and determine whether it can grant Plaintiffs’ religious accommodation requests. Accordingly,

Defendants recently conferred with Plaintiffs regarding the possibility of a stay and voluntary

remand. On November 30, 2020, Plaintiff Carmichael responded on behalf of the Plaintiffs that

they are opposed to a remand.

        5.      Defendants continue to believe that a remand is the most efficient way to resolve,

or substantially narrow, the disputed issues in this action. This Court has broad discretion to

remand an agency decision when the agency intends to revisit the challenged agency decision on

review. See Limnia, Inc. v. U.S. Dep’t of Energy, 857 F.3d 379, 381 (D.C. Cir. 2017); see also

Franciscan Alliance, Inc. v. Price, Civ. A. No. 7:16-0108, 2017 WL 3616652, at *3-*4 (N.D. Tex.

Jul. 10, 2017) (granting, in part, a motion for voluntary remand in a RFRA action). Here, the



                                                 2
            Case 1:19-cv-02316-RC Document 52 Filed 12/04/20 Page 3 of 6




Department of State acknowledges that it did not consider Plaintiff’s religious accommodation

requests and, accordingly is willing to reconsider Plaintiffs’ applications based on alternative

methods of identity verification and passport entitlement.

       6.      Defendants understand that Plaintiffs oppose a remand and wish to proceed to

discovery—specifically, a Rule 26(f) conference. But doing so would be inefficient at this juncture

because Defendants intend to respond to Plaintiffs’ second amended complaint with a dispositive

motion, which will likely further define the scope of any discovery. Further, Plaintiffs’ desire to

seek discovery as to Defendants’ reasons for their actions (see, e.g., Pl.’s Mot. to Compel (ECF

No. 40)) is largely unnecessary in light of Defendants’ acknowledgment that their religious

accommodation requests were not considered, as well as Defendants’ willingness to reconsider

Plaintiffs’ passport adjudications and their religious accommodation requests.

       7.      In light of the above, Defendants respectfully request that the Court continue to stay

their response to Plaintiffs’ second amended complaint and permit Defendants to file a motion for

a voluntary remand within 14 days, i.e., December 19, 2020. Alternatively, Defendants propose

that they be permitted to respond to Plaintiffs’ second amended complaint by December 19, 2020.

       A proposed order is attached.

                                         *       *       *




                                                 3
         Case 1:19-cv-02316-RC Document 52 Filed 12/04/20 Page 4 of 6




Dated December 4, 2020        Respectfully submitted,

                              MICHAEL R. SHERWIN
                              Acting United States Attorney

                              DANIEL F. VAN HORN, D.C. Bar No. 924092
                              Chief, Civil Division

                              /s/ Christopher C. Hair
                              CHRISTOPHER C. HAIR, PA Bar No. 306656
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2541
                              Christopher.Hair@usdoj.gov

                              Counsel for Defendants




                                        4
          Case 1:19-cv-02316-RC Document 52 Filed 12/04/20 Page 5 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December, 2020, I caused the foregoing status

report to be served on pro se Plaintiffs David Carmichael, William Mitchell Pakosz, and Lawrence

Donald Lewis, via U.S. Mail with pre-paid postage, addressed as follows:


       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664

       William Mitchell Pakosz
       P.O. Box 25
       Matteson, IL 60443

       Lawrence Donald Lewis
       966 Bourbon Lane
       Nordman, ID 83848


                                            Christopher C. Hair
                                            CHRISTOPHER C. HAIR
                                            Assistant U.S. Attorney




                                               5
          Case 1:19-cv-02316-RC Document 52 Filed 12/04/20 Page 6 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  DAVID ALAN CARMICHAEL, et al.,

                          Plaintiffs,

                  v.                                     Civil Action No. 19-2316 (RC)

  MICHAEL RICHARD POMPEO, in his
  official capacity as Secretary of State, et al.,

                          Defendants.


                                        [PROPOSED] ORDER

       Upon consideration of the Parties’ joint status report, it is hereby ORDERED that

Defendants shall file their motion for a voluntary remand by December 19, 2020. It is FURTHER

ORDERED that Defendants’ deadline to respond the amended complaint shall be stayed pending

the Court’s resolution of Defendants’ remand motion and further order of the Court.

SO ORDERED.



________________________                                  _____________________________
Date                                                      Hon. Rudolph Contreras
                                                          United States District Judge




                                                     6
